Detailed Action


►	Applicant's election of Group I (Claims 1-7 and 22-23) without traverse in the paper(s) filed  03 MAY 2022 is acknowledged.  The restriction requirement has been reconsidered, is deemed proper and is therefore, herein made FINAL.

►  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejection(s) under 35 U.S.C. 102/103 

►	Claim(s) 1-4 and 22-23 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by or in the alternative under 35 U.S.C. 103 as obvious over Waye et al [Molecular and Cellular Biology 6(9) : 3156(1986) – hereinafter “Waye”].

Claim 1 is drawn a system for in situ detection of a control region of human
chromosome 17, said system comprising:
a set of two or more single-stranded control probes specific for X distinct
monomers of an alpha satellite control region of human chromosome 17, wherein X =
2-14, the control probes are each labeled with at least one first label.
Waye teach a nucleic acid construct (i.e. a system) comprising two or more single stranded nucleic acid sequences specific (i.e. fully complementary to) for X distinct monomers (i.e. 10 monomers -monomers 1-3, 5, 8-10, 12-13 and 16) of alpha satellite control region of human chromosome 17, wherein X = 2-14., see at least Fig.3.  See also the sequence alignments set forth below. Waye do not teach, “wherein each control probe is labeled”. However, the labeling of nucleic acid probes  was well known as evidenced by at least Waye, see at least Fig. 2 and the legend thereof, see also the section entitled “Southern hybridization”. In addition, Waye do not teach in situ hybridization. This limitation, however, is considered an intended use limitation and as such fails to limit structurally the claimed invention.

The limitations of Claim 2-3 are, absent an unexpected result, considered routine  optimization steps. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


As regards Claim 4,  Waye teach a probe (I.e. the p17HB nucleic acid construct /clone) comprising a sequence selected from the group which includes SEQ ID NOs.: 3-9  and  11-15.
Waye further teach a probe (I.e. the p17HB nucleic acid construct /clone) comprising a sequence selected from the group which includes sequences that have at least 70% identity to one of SEQ ID NOs.: 3-16 and complements thereof. See the sequence alignments set forth below. 

	As regards Claims 22-23,  see the rejection of Claim 4 above 

►	Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as obvious over Waye as applied above against Claims 1 and 4 and further in view of  Nitta et al.[Diagn. Pathology 3 (41): 12 pages (2008) – hereinafter “Nitta”].

	Claim 5 is drawn to an embodiment of the system of Claim 1 wherein the system further comprises a target probe specific to a target region near or around the HER 2 locus.
Waye teach a system comprising most of the limitation(s) of Claim 5 except these authors fail to teach a target probe specific to a target region near or around the HER 2 locus. However, target probe(s)  specific to a target region near or around the HER 2 locus were known, consider the abstract and/or Figure 1 in Nitta for example. Nitta also teach in situ hybridization and system to detect HER 2 gene amplification    Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the system of Waye wherein a second probe  (i.e. a target probe specific of the HER2 gene on  Chromosome 17 is included in the system of Waye. The PHOSITA would have been motivated to make the modificaqtion recited above in order to provide the means necessary to detect HER2 gene amplifications.

	Nitta teach  either explicitltly or inherently the limitations of Claims 6-7.

CLAIM OBJECTIONS

►	Claim(s) 2-3 is /are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RESULT 5 - SEQ ID NO.: 3
AB256312
LOCUS       AB256312                 500 bp    DNA     linear   PRI 20-MAR-2007
DEFINITION  Homo sapiens DNA, HIV-1 integration site, isolate:011102Pt.2#320.
ACCESSION   AB256312
VERSION     AB256312.1
KEYWORDS    .
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1
  AUTHORS   Ikeda,T., Shibata,J., Yoshimura,K., Koito,A. and Matsushita,S.
  TITLE     Recurrent HIV-1 integration at the BACH2 locus in resting CD4+ T
            cell populations during effective highly active antiretroviral
            therapy
  JOURNAL   J. Infect. Dis. 195 (5), 716-725 (2007)
   PUBMED   17262715
REFERENCE   2  (bases 1 to 500)
  AUTHORS   Ikeda,T., Shibata,J., Yoshimura,K., Koito,A. and Matsushita,S.
 FEATURES             Location/Qualifiers
     source          1..406
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /isolate="011102Pt.2#320"
                     /db_xref="taxon:9606"
                     /focus
     source          407..500
                     /organism="Human immunodeficiency virus 1"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:11676"
                     /note="synonym: Human immunodeficiency virus type 1"
     repeat_region   407..500
                     /rpt_type=long_terminal_repeat
  Query Match             100.0%;  Score 79;  DB 753;  Length 500;
  Best Local Similarity   100.0%;  
  Matches   79;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;
Qy          1 AATTCGTTGGAAACGGGATAATTTCAGCTGACTAAACAGAAGCAGTCTCAGAATCTTCTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         60 AATTCGTTGGAAACGGGATAATTTCAGCTGACTAAACAGAAGCAGTCTCAGAATCTTCTT 119

Qy         61 TGTGATGTTTGCATTCAAA 79
              |||||||||||||||||||
Db        120 TGTGATGTTTGCATTCAAA 138

RESULT 1 – SZZEQ ID NO: 4
HUMSAT17A
LOCUS       HUMSAT17A               2712 bp    DNA     linear   PRI 03-AUG-1993
DEFINITION  Human alpha satellite from the centromeric region DNA with 16
            monomer tandem repeats.
ACCESSION   M13882
VERSION     M13882.1
KEYWORDS    centromere; satellite repeat.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
             AUTHORS   Waye,J.S. and Willard,H.F.
  TITLE     Structure, organization, and sequence of alpha satellite DNA from
            human chromosome 17: evidence for evolution by unequal
            crossing-over and an ancestral pentamer repeat shared with the
            human X chromosome
  JOURNAL   Mol. Cell. Biol. 6 (9), 3156-3165 (1986)
   PUBMED   3785225
COMMENT     Original source text: Human DNA, (library of K.E. Davies), clone
            p17H8.
FEATURES             Location/Qualifiers
     source          1..2712
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
     repeat_region   1..166
                     /note="alpha satellite monomer 1"
     repeat_region   167..337
                     /note="alpha satellite monomer 2"
     repeat_region   338..508
                     /note="alpha satellite monomer 3"
     repeat_region   509..675
                     /note="alpha satellite monomer 4"
     repeat_region   676..850
                     /note="alpha satellite monomer 5"
     repeat_region   851..1016
                     /note="alpha satellite monomer 6"
     repeat_region   1017..1187
                     /note="alpha satellite monomer 7"
     repeat_region   1188..1358
                     /note="alpha satellite monomer 8"
     repeat_region   1359..1529
                     /note="alpha satellite monomer 9"
     repeat_region   1530..1700
                     /note="alpha satellite monomer 10"
     repeat_region   1701..1870
                     /note="alpha satellite monomer 11"
     repeat_region   1871..2041
                     /note="alpha satellite monomer 12"
     repeat_region   2042..2208
                     /note="alpha satellite monomer 13"
     repeat_region   2209..2375
                     /note="alpha satellite monomer 14"
     repeat_region   2376..2541
                     /note="alpha satellite monomer 15"
     repeat_region   2542..2712
                     /note="alpha satellite monomer 16"
  Query Match             100.0%;  Score 79;  DB 766;  Length 2712;
  Best Local Similarity   100.0%;  
  Matches   79;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTTCGTTCGAAACGGGTATATCTTCACATGCCATCTAGACAGAAGCATCCTCAGAAGCTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        168 CTTCGTTCGAAACGGGTATATCTTCACATGCCATCTAGACAGAAGCATCCTCAGAAGCTT 227

Qy         61 CTCTGTGATGACTGCATTC 79
              |||||||||||||||||||
Db        228 CTCTGTGATGACTGCATTC 246

RESULT 1- SEQ ID NO.: 5
HUMSAT17A
LOCUS       HUMSAT17A               2712 bp    DNA     linear   PRI 03-AUG-1993
DEFINITION  Human alpha satellite from the centromeric region DNA with 16
            monomer tandem repeats.
ACCESSION   M13882
VERSION     M13882.1
KEYWORDS    centromere; satellite repeat.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 2712)
  AUTHORS   Waye,J.S. and Willard,H.F.
  TITLE     Structure, organization, and sequence of alpha satellite DNA from
            human chromosome 17: evidence for evolution by unequal
            crossing-over and an ancestral pentamer repeat shared with the
            human X chromosome
  JOURNAL   Mol. Cell. Biol. 6 (9), 3156-3165 (1986)
   PUBMED   3785225
COMMENT     Original source text: Human DNA, (library of K.E. Davies), clone
            p17H8.
FEATURES             Location/Qualifiers
     source          1..2712
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
     repeat_region   1..166
                     /note="alpha satellite monomer 1"
     repeat_region   167..337
                     /note="alpha satellite monomer 2"
     repeat_region   338..508
                     /note="alpha satellite monomer 3"
     repeat_region   509..675
                     /note="alpha satellite monomer 4"
     repeat_region   676..850
                     /note="alpha satellite monomer 5"
     repeat_region   851..1016
                     /note="alpha satellite monomer 6"
     repeat_region   1017..1187
                     /note="alpha satellite monomer 7"
     repeat_region   1188..1358
                     /note="alpha satellite monomer 8"
     repeat_region   1359..1529
                     /note="alpha satellite monomer 9"
     repeat_region   1530..1700
                     /note="alpha satellite monomer 10"
     repeat_region   1701..1870
                     /note="alpha satellite monomer 11"
     repeat_region   1871..2041
                     /note="alpha satellite monomer 12"
     repeat_region   2042..2208
                     /note="alpha satellite monomer 13"
     repeat_region   2209..2375
                     /note="alpha satellite monomer 14"
     repeat_region   2376..2541
                     /note="alpha satellite monomer 15"
     repeat_region   2542..2712
                     /note="alpha satellite monomer 16"

  Query Match             100.0%;  Score 79;  DB 766;  Length 2712;
  Best Local Similarity   100.0%;  
  Matches   79;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGAACTCTCCTTTTGAGAGCGCAGTTTTGAAACTCTCTTTCTGTGGCATCTGCAAGGGGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        259 TGAACTCTCCTTTTGAGAGCGCAGTTTTGAAACTCTCTTTCTGTGGCATCTGCAAGGGGA 318

Qy         61 CATGTAGACCTCTTTGAAG 79
              |||||||||||||||||||
Db        319 CATGTAGACCTCTTTGAAG 337

RESULT 1 – SEQ ID NO: 6
HUMSAT17A
LOCUS       HUMSAT17A               2712 bp    DNA     linear   PRI 03-AUG-1993
DEFINITION  Human alpha satellite from the centromeric region DNA with 16
            monomer tandem repeats.
ACCESSION   M13882
VERSION     M13882.1
KEYWORDS    centromere; satellite repeat.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 2712)
  AUTHORS   Waye,J.S. and Willard,H.F.
  TITLE     Structure, organization, and sequence of alpha satellite DNA from
            human chromosome 17: evidence for evolution by unequal
            crossing-over and an ancestral pentamer repeat shared with the
            human X chromosome
  JOURNAL   Mol. Cell. Biol. 6 (9), 3156-3165 (1986)
   PUBMED   3785225
COMMENT     Original source text: Human DNA, (library of K.E. Davies), clone
            p17H8.
FEATURES             Location/Qualifiers
     source          1..2712
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
     repeat_region   1..166
                     /note="alpha satellite monomer 1"
     repeat_region   167..337
                     /note="alpha satellite monomer 2"
     repeat_region   338..508
                     /note="alpha satellite monomer 3"
     repeat_region   509..675
                     /note="alpha satellite monomer 4"
     repeat_region   676..850
                     /note="alpha satellite monomer 5"
     repeat_region   851..1016
                     /note="alpha satellite monomer 6"
     repeat_region   1017..1187
                     /note="alpha satellite monomer 7"
     repeat_region   1188..1358
                     /note="alpha satellite monomer 8"
     repeat_region   1359..1529
                     /note="alpha satellite monomer 9"
     repeat_region   1530..1700
                     /note="alpha satellite monomer 10"
     repeat_region   1701..1870
                     /note="alpha satellite monomer 11"
     repeat_region   1871..2041
                     /note="alpha satellite monomer 12"
     repeat_region   2042..2208
                     /note="alpha satellite monomer 13"
     repeat_region   2209..2375
                     /note="alpha satellite monomer 14"
     repeat_region   2376..2541
                     /note="alpha satellite monomer 15"
     repeat_region   2542..2712
                     /note="alpha satellite monomer 16"

  Query Match             100.0%;  Score 79;  DB 766;  Length 2712;
  Best Local Similarity   100.0%;  
  Matches   79;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTTCGTTGGAAACGGAATCATCTTCACATAAAAACTACACAGATGCATTCTCAGGAACTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        339 TTTCGTTGGAAACGGAATCATCTTCACATAAAAACTACACAGATGCATTCTCAGGAACTT 398

Qy         61 TTTGGTGATGTTTGTATTC 79
              |||||||||||||||||||
Db        399 TTTGGTGATGTTTGTATTC 417

RESULT 1 – SEQ ID NO: 7
HUMSAT17A
LOCUS       HUMSAT17A               2712 bp    DNA     linear   PRI 03-AUG-1993
DEFINITION  Human alpha satellite from the centromeric region DNA with 16
            monomer tandem repeats.
ACCESSION   M13882
VERSION     M13882.1
KEYWORDS    centromere; satellite repeat.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 2712)
  AUTHORS   Waye,J.S. and Willard,H.F.
  TITLE     Structure, organization, and sequence of alpha satellite DNA from
            human chromosome 17: evidence for evolution by unequal
            crossing-over and an ancestral pentamer repeat shared with the
            human X chromosome
  JOURNAL   Mol. Cell. Biol. 6 (9), 3156-3165 (1986)
   PUBMED   3785225
COMMENT     Original source text: Human DNA, (library of K.E. Davies), clone
            p17H8.
FEATURES             Location/Qualifiers
     source          1..2712
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
     repeat_region   1..166
                     /note="alpha satellite monomer 1"
     repeat_region   167..337
                     /note="alpha satellite monomer 2"
     repeat_region   338..508
                     /note="alpha satellite monomer 3"
     repeat_region   509..675
                     /note="alpha satellite monomer 4"
     repeat_region   676..850
                     /note="alpha satellite monomer 5"
     repeat_region   851..1016
                     /note="alpha satellite monomer 6"
     repeat_region   1017..1187
                     /note="alpha satellite monomer 7"
     repeat_region   1188..1358
                     /note="alpha satellite monomer 8"
     repeat_region   1359..1529
                     /note="alpha satellite monomer 9"
     repeat_region   1530..1700
                     /note="alpha satellite monomer 10"
     repeat_region   1701..1870
                     /note="alpha satellite monomer 11"
     repeat_region   1871..2041
                     /note="alpha satellite monomer 12"
     repeat_region   2042..2208
                     /note="alpha satellite monomer 13"
     repeat_region   2209..2375
                     /note="alpha satellite monomer 14"
     repeat_region   2376..2541
                     /note="alpha satellite monomer 15"
     repeat_region   2542..2712
                     /note="alpha satellite monomer 16"

  Query Match             100.0%;  Score 83;  DB 766;  Length 2712;
  Best Local Similarity   100.0%;  
  Matches   83;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCTATGGTAGTAAAGGGAATAGCTTCATAGAAAAACTAGACAGAAGCATTCTCAGAAAAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        680 CCTATGGTAGTAAAGGGAATAGCTTCATAGAAAAACTAGACAGAAGCATTCTCAGAAAAT 739

Qy         61 ACTTTGTGATGATTGAGTTTAAC 83
              |||||||||||||||||||||||
Db        740 ACTTTGTGATGATTGAGTTTAAC 762

RESULT 1 – SEQ ID NO: 8
HUMSAT17A
LOCUS       HUMSAT17A               2712 bp    DNA     linear   PRI 03-AUG-1993
DEFINITION  Human alpha satellite from the centromeric region DNA with 16
            monomer tandem repeats.
ACCESSION   M13882
VERSION     M13882.1
KEYWORDS    centromere; satellite repeat.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 2712)
  AUTHORS   Waye,J.S. and Willard,H.F.
  TITLE     Structure, organization, and sequence of alpha satellite DNA from
            human chromosome 17: evidence for evolution by unequal
            crossing-over and an ancestral pentamer repeat shared with the
            human X chromosome
  JOURNAL   Mol. Cell. Biol. 6 (9), 3156-3165 (1986)
   PUBMED   3785225
COMMENT     Original source text: Human DNA, (library of K.E. Davies), clone
            p17H8.
FEATURES             Location/Qualifiers
     source          1..2712
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
     repeat_region   1..166
                     /note="alpha satellite monomer 1"
     repeat_region   167..337
                     /note="alpha satellite monomer 2"
     repeat_region   338..508
                     /note="alpha satellite monomer 3"
     repeat_region   509..675
                     /note="alpha satellite monomer 4"
     repeat_region   676..850
                     /note="alpha satellite monomer 5"
     repeat_region   851..1016
                     /note="alpha satellite monomer 6"
     repeat_region   1017..1187
                     /note="alpha satellite monomer 7"
     repeat_region   1188..1358
                     /note="alpha satellite monomer 8"
     repeat_region   1359..1529
                     /note="alpha satellite monomer 9"
     repeat_region   1530..1700
                     /note="alpha satellite monomer 10"
     repeat_region   1701..1870
                     /note="alpha satellite monomer 11"
     repeat_region   1871..2041
                     /note="alpha satellite monomer 12"
     repeat_region   2042..2208
                     /note="alpha satellite monomer 13"
     repeat_region   2209..2375
                     /note="alpha satellite monomer 14"
     repeat_region   2376..2541
                     /note="alpha satellite monomer 15"
     repeat_region   2542..2712
                     /note="alpha satellite monomer 16"

  Query Match             100.0%;  Score 87;  DB 766;  Length 2712;
  Best Local Similarity   100.0%;  
  Matches   87;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CACAGAGCTGAACATTCCTTTGGATGGAGCAGGTTTGAGACACTCTTTTTGTACAATCTA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        764 CACAGAGCTGAACATTCCTTTGGATGGAGCAGGTTTGAGACACTCTTTTTGTACAATCTA 823

Qy         61 CAAGTGGATATTTGGACCTCTCTGAGG 87
              |||||||||||||||||||||||||||
Db        824 CAAGTGGATATTTGGACCTCTCTGAGG 850

RESULT 5 – SEQ ID NO: 9
HUMSAT17A
LOCUS       HUMSAT17A               2712 bp    DNA     linear   PRI 03-AUG-1993
DEFINITION  Human alpha satellite from the centromeric region DNA with 16
            monomer tandem repeats.
ACCESSION   M13882
VERSION     M13882.1
KEYWORDS    centromere; satellite repeat.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 2712)
  AUTHORS   Waye,J.S. and Willard,H.F.
  TITLE     Structure, organization, and sequence of alpha satellite DNA from
            human chromosome 17: evidence for evolution by unequal
            crossing-over and an ancestral pentamer repeat shared with the
            human X chromosome
  JOURNAL   Mol. Cell. Biol. 6 (9), 3156-3165 (1986)
   PUBMED   3785225
COMMENT     Original source text: Human DNA, (library of K.E. Davies), clone
            p17H8.
FEATURES             Location/Qualifiers
     source          1..2712
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
     repeat_region   1..166
                     /note="alpha satellite monomer 1"
     repeat_region   167..337
                     /note="alpha satellite monomer 2"
     repeat_region   338..508
                     /note="alpha satellite monomer 3"
     repeat_region   509..675
                     /note="alpha satellite monomer 4"
     repeat_region   676..850
                     /note="alpha satellite monomer 5"
     repeat_region   851..1016
                     /note="alpha satellite monomer 6"
     repeat_region   1017..1187
                     /note="alpha satellite monomer 7"
     repeat_region   1188..1358
                     /note="alpha satellite monomer 8"
     repeat_region   1359..1529
                     /note="alpha satellite monomer 9"
     repeat_region   1530..1700
                     /note="alpha satellite monomer 10"
     repeat_region   1701..1870
                     /note="alpha satellite monomer 11"
     repeat_region   1871..2041
                     /note="alpha satellite monomer 12"
     repeat_region   2042..2208
                     /note="alpha satellite monomer 13"
     repeat_region   2209..2375
                     /note="alpha satellite monomer 14"
     repeat_region   2376..2541
                     /note="alpha satellite monomer 15"
     repeat_region   2542..2712
                     /note="alpha satellite monomer 16"

  Query Match             100.0%;  Score 71;  DB 766;  Length 2712;
  Best Local Similarity   100.0%;  
  Matches   71;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTTTCACATTGCTTTTCATAGAGTAGTTCTGAAACATGCTTTTCGTAGTGTCTACAAGTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1278 GTTTCACATTGCTTTTCATAGAGTAGTTCTGAAACATGCTTTTCGTAGTGTCTACAAGTG 1337

Qy         61 GACATTTGGAG 71
              |||||||||||
Db       1338 GACATTTGGAG 1348

RESULT 50 – SEQ ID NO.: 10
HUMSAT17A
LOCUS       HUMSAT17A               2712 bp    DNA     linear   PRI 03-AUG-1993
DEFINITION  Human alpha satellite from the centromeric region DNA with 16
            monomer tandem repeats.
ACCESSION   M13882
VERSION     M13882.1
KEYWORDS    centromere; satellite repeat.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 2712)
  AUTHORS   Waye,J.S. and Willard,H.F.
  TITLE     Structure, organization, and sequence of alpha satellite DNA from
            human chromosome 17: evidence for evolution by unequal
            crossing-over and an ancestral pentamer repeat shared with the
            human X chromosome
  JOURNAL   Mol. Cell. Biol. 6 (9), 3156-3165 (1986)
   PUBMED   3785225
COMMENT     Original source text: Human DNA, (library of K.E. Davies), clone
            p17H8.
FEATURES             Location/Qualifiers
     source          1..2712
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
     repeat_region   1..166
                     /note="alpha satellite monomer 1"
     repeat_region   167..337
                     /note="alpha satellite monomer 2"
     repeat_region   338..508
                     /note="alpha satellite monomer 3"
     repeat_region   509..675
                     /note="alpha satellite monomer 4"
     repeat_region   676..850
                     /note="alpha satellite monomer 5"
     repeat_region   851..1016
                     /note="alpha satellite monomer 6"
     repeat_region   1017..1187
                     /note="alpha satellite monomer 7"
     repeat_region   1188..1358
                     /note="alpha satellite monomer 8"
     repeat_region   1359..1529
                     /note="alpha satellite monomer 9"
     repeat_region   1530..1700
                     /note="alpha satellite monomer 10"
     repeat_region   1701..1870
                     /note="alpha satellite monomer 11"
     repeat_region   1871..2041
                     /note="alpha satellite monomer 12"
     repeat_region   2042..2208
                     /note="alpha satellite monomer 13"
     repeat_region   2209..2375
                     /note="alpha satellite monomer 14"
     repeat_region   2376..2541
                     /note="alpha satellite monomer 15"
     repeat_region   2542..2712
                     /note="alpha satellite monomer 16"

  Query Match             91.7%;  Score 53.2;  DB 766;  Length 2712;
  Best Local Similarity   94.8%;  
  Matches   55;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 CCTGTGGTGGAAAACGAATTATCGTCACGTAAAAACTAGAGAGAAGCATTGTCAGAAA 58
              |||||||||||||||||||||| ||||| |||||||| ||||||||||||||||||||
Db       1359 CCTGTGGTGGAAAACGAATTATGGTCACATAAAAACTGGAGAGAAGCATTGTCAGAAA 1416

RESULT 1 = SEQ ID NO.: 11
HUMSAT17A
LOCUS       HUMSAT17A               2712 bp    DNA     linear   PRI 03-AUG-1993
DEFINITION  Human alpha satellite from the centromeric region DNA with 16
            monomer tandem repeats.
ACCESSION   M13882
VERSION     M13882.1
KEYWORDS    centromere; satellite repeat.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 2712)
  AUTHORS   Waye,J.S. and Willard,H.F.
  TITLE     Structure, organization, and sequence of alpha satellite DNA from
            human chromosome 17: evidence for evolution by unequal
            crossing-over and an ancestral pentamer repeat shared with the
            human X chromosome
  JOURNAL   Mol. Cell. Biol. 6 (9), 3156-3165 (1986)
   PUBMED   3785225
COMMENT     Original source text: Human DNA, (library of K.E. Davies), clone
            p17H8.
FEATURES             Location/Qualifiers
     source          1..2712
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
     repeat_region   1..166
                     /note="alpha satellite monomer 1"
     repeat_region   167..337
                     /note="alpha satellite monomer 2"
     repeat_region   338..508
                     /note="alpha satellite monomer 3"
     repeat_region   509..675
                     /note="alpha satellite monomer 4"
     repeat_region   676..850
                     /note="alpha satellite monomer 5"
     repeat_region   851..1016
                     /note="alpha satellite monomer 6"
     repeat_region   1017..1187
                     /note="alpha satellite monomer 7"
     repeat_region   1188..1358
                     /note="alpha satellite monomer 8"
     repeat_region   1359..1529
                     /note="alpha satellite monomer 9"
     repeat_region   1530..1700
                     /note="alpha satellite monomer 10"
     repeat_region   1701..1870
                     /note="alpha satellite monomer 11"
     repeat_region   1871..2041
                     /note="alpha satellite monomer 12"
     repeat_region   2042..2208
                     /note="alpha satellite monomer 13"
     repeat_region   2209..2375
                     /note="alpha satellite monomer 14"
     repeat_region   2376..2541
                     /note="alpha satellite monomer 15"
     repeat_region   2542..2712
                     /note="alpha satellite monomer 16"

  Query Match             100.0%;  Score 65;  DB 766;  Length 2712;
  Best Local Similarity   100.0%;  
  Matches   65;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGCATTCAACTCACAGAGTTGAAGGTTCCTTTTCAAAGAGCAGTTTCCAATCACTCTTTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1432 TGCATTCAACTCACAGAGTTGAAGGTTCCTTTTCAAAGAGCAGTTTCCAATCACTCTTTG 1491

Qy         61 TGTGG 65
              |||||
Db       1492 TGTGG 1496

RESULT 19 – SEQ ID NO. 12
HUMSAT17A
LOCUS       HUMSAT17A               2712 bp    DNA     linear   PRI 03-AUG-1993
DEFINITION  Human alpha satellite from the centromeric region DNA with 16
            monomer tandem repeats.
ACCESSION   M13882
VERSION     M13882.1
KEYWORDS    centromere; satellite repeat.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 2712)
  AUTHORS   Waye,J.S. and Willard,H.F.
  TITLE     Structure, organization, and sequence of alpha satellite DNA from
            human chromosome 17: evidence for evolution by unequal
            crossing-over and an ancestral pentamer repeat shared with the
            human X chromosome
  JOURNAL   Mol. Cell. Biol. 6 (9), 3156-3165 (1986)
   PUBMED   3785225
COMMENT     Original source text: Human DNA, (library of K.E. Davies), clone
            p17H8.
FEATURES             Location/Qualifiers
     source          1..2712
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
     repeat_region   1..166
                     /note="alpha satellite monomer 1"
     repeat_region   167..337
                     /note="alpha satellite monomer 2"
     repeat_region   338..508
                     /note="alpha satellite monomer 3"
     repeat_region   509..675
                     /note="alpha satellite monomer 4"
     repeat_region   676..850
                     /note="alpha satellite monomer 5"
     repeat_region   851..1016
                     /note="alpha satellite monomer 6"
     repeat_region   1017..1187
                     /note="alpha satellite monomer 7"
     repeat_region   1188..1358
                     /note="alpha satellite monomer 8"
     repeat_region   1359..1529
                     /note="alpha satellite monomer 9"
     repeat_region   1530..1700
                     /note="alpha satellite monomer 10"
     repeat_region   1701..1870
                     /note="alpha satellite monomer 11"
     repeat_region   1871..2041
                     /note="alpha satellite monomer 12"
     repeat_region   2042..2208
                     /note="alpha satellite monomer 13"
     repeat_region   2209..2375
                     /note="alpha satellite monomer 14"
     repeat_region   2376..2541
                     /note="alpha satellite monomer 15"
     repeat_region   2542..2712
                     /note="alpha satellite monomer 16"

  Query Match             100.0%;  Score 71;  DB 766;  Length 2712;
  Best Local Similarity   100.0%;  
  Matches   71;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CATTCCCTTTGACAGAGCAGTTTGGAAACTCTCTTTGTGTAGAATCTGCAAGTGGAGATA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1797 CATTCCCTTTGACAGAGCAGTTTGGAAACTCTCTTTGTGTAGAATCTGCAAGTGGAGATA 1856

Qy         61 TGGACCGCTTT 71
              |||||||||||
Db       1857 TGGACCGCTTT 1867

RESULT 17 – SEQ ID NO. 13
HUMSAT17A
LOCUS       HUMSAT17A               2712 bp    DNA     linear   PRI 03-AUG-1993
DEFINITION  Human alpha satellite from the centromeric region DNA with 16
            monomer tandem repeats.
ACCESSION   M13882
VERSION     M13882.1
KEYWORDS    centromere; satellite repeat.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 2712)
  AUTHORS   Waye,J.S. and Willard,H.F.
  TITLE     Structure, organization, and sequence of alpha satellite DNA from
            human chromosome 17: evidence for evolution by unequal
            crossing-over and an ancestral pentamer repeat shared with the
            human X chromosome
  JOURNAL   Mol. Cell. Biol. 6 (9), 3156-3165 (1986)
   PUBMED   3785225
COMMENT     Original source text: Human DNA, (library of K.E. Davies), clone
            p17H8.
FEATURES             Location/Qualifiers
     source          1..2712
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
     repeat_region   1..166
                     /note="alpha satellite monomer 1"
     repeat_region   167..337
                     /note="alpha satellite monomer 2"
     repeat_region   338..508
                     /note="alpha satellite monomer 3"
     repeat_region   509..675
                     /note="alpha satellite monomer 4"
     repeat_region   676..850
                     /note="alpha satellite monomer 5"
     repeat_region   851..1016
                     /note="alpha satellite monomer 6"
     repeat_region   1017..1187
                     /note="alpha satellite monomer 7"
     repeat_region   1188..1358
                     /note="alpha satellite monomer 8"
     repeat_region   1359..1529
                     /note="alpha satellite monomer 9"
     repeat_region   1530..1700
                     /note="alpha satellite monomer 10"
     repeat_region   1701..1870
                     /note="alpha satellite monomer 11"
     repeat_region   1871..2041
                     /note="alpha satellite monomer 12"
     repeat_region   2042..2208
                     /note="alpha satellite monomer 13"
     repeat_region   2209..2375
                     /note="alpha satellite monomer 14"
     repeat_region   2376..2541
                     /note="alpha satellite monomer 15"
     repeat_region   2542..2712
                     /note="alpha satellite monomer 16"

  Query Match             100.0%;  Score 80;  DB 766;  Length 2712;
  Best Local Similarity   100.0%;  
  Matches   80;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCTATGGTAGTAAAGGAAATAGCTTCATATAAAAGCTAGACAGTAGCATTCACAGAAAAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1871 CCTATGGTAGTAAAGGAAATAGCTTCATATAAAAGCTAGACAGTAGCATTCACAGAAAAC 1930

Qy         61 TCTTGGTGACGACTGAGTTT 80
              ||||||||||||||||||||
Db       1931 TCTTGGTGACGACTGAGTTT 1950

RESULT 8 – SEQ ID NO.: 14
HUMSAT17A
LOCUS       HUMSAT17A               2712 bp    DNA     linear   PRI 03-AUG-1993
DEFINITION  Human alpha satellite from the centromeric region DNA with 16
            monomer tandem repeats.
ACCESSION   M13882
VERSION     M13882.1
KEYWORDS    centromere; satellite repeat.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 2712)
  AUTHORS   Waye,J.S. and Willard,H.F.
  TITLE     Structure, organization, and sequence of alpha satellite DNA from
            human chromosome 17: evidence for evolution by unequal
            crossing-over and an ancestral pentamer repeat shared with the
            human X chromosome
  JOURNAL   Mol. Cell. Biol. 6 (9), 3156-3165 (1986)
   PUBMED   3785225
COMMENT     Original source text: Human DNA, (library of K.E. Davies), clone
            p17H8.
FEATURES             Location/Qualifiers
     source          1..2712
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
     repeat_region   1..166
                     /note="alpha satellite monomer 1"
     repeat_region   167..337
                     /note="alpha satellite monomer 2"
     repeat_region   338..508
                     /note="alpha satellite monomer 3"
     repeat_region   509..675
                     /note="alpha satellite monomer 4"
     repeat_region   676..850
                     /note="alpha satellite monomer 5"
     repeat_region   851..1016
                     /note="alpha satellite monomer 6"
     repeat_region   1017..1187
                     /note="alpha satellite monomer 7"
     repeat_region   1188..1358
                     /note="alpha satellite monomer 8"
     repeat_region   1359..1529
                     /note="alpha satellite monomer 9"
     repeat_region   1530..1700
                     /note="alpha satellite monomer 10"
     repeat_region   1701..1870
                     /note="alpha satellite monomer 11"
     repeat_region   1871..2041
                     /note="alpha satellite monomer 12"
     repeat_region   2042..2208
                     /note="alpha satellite monomer 13"
     repeat_region   2209..2375
                     /note="alpha satellite monomer 14"
     repeat_region   2376..2541
                     /note="alpha satellite monomer 15"
     repeat_region   2542..2712
                     /note="alpha satellite monomer 16"

  Query Match             100.0%;  Score 80;  DB 766;  Length 2712;
  Best Local Similarity   100.0%;  
  Matches   80;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATTTCGTTGGAAACGGGATAAACCGCACAGAACTAAACAGAAGCATTCTCAGAACCTTCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2042 ATTTCGTTGGAAACGGGATAAACCGCACAGAACTAAACAGAAGCATTCTCAGAACCTTCT 2101

Qy         61 TCGTGATGTTTGCATTCAAC 80
              ||||||||||||||||||||
Db       2102 TCGTGATGTTTGCATTCAAC 2121


RESULT 7 – SEQ ID NO.: 15
HUMSAT17A
LOCUS       HUMSAT17A               2712 bp    DNA     linear   PRI 03-AUG-1993
DEFINITION  Human alpha satellite from the centromeric region DNA with 16
            monomer tandem repeats.
ACCESSION   M13882
VERSION     M13882.1
KEYWORDS    centromere; satellite repeat.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 2712)
  AUTHORS   Waye,J.S. and Willard,H.F.
  TITLE     Structure, organization, and sequence of alpha satellite DNA from
            human chromosome 17: evidence for evolution by unequal
            crossing-over and an ancestral pentamer repeat shared with the
            human X chromosome
  JOURNAL   Mol. Cell. Biol. 6 (9), 3156-3165 (1986)
   PUBMED   3785225
COMMENT     Original source text: Human DNA, (library of K.E. Davies), clone
            p17H8.
FEATURES             Location/Qualifiers
     source          1..2712
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
     repeat_region   1..166
                     /note="alpha satellite monomer 1"
     repeat_region   167..337
                     /note="alpha satellite monomer 2"
     repeat_region   338..508
                     /note="alpha satellite monomer 3"
     repeat_region   509..675
                     /note="alpha satellite monomer 4"
     repeat_region   676..850
                     /note="alpha satellite monomer 5"
     repeat_region   851..1016
                     /note="alpha satellite monomer 6"
     repeat_region   1017..1187
                     /note="alpha satellite monomer 7"
     repeat_region   1188..1358
                     /note="alpha satellite monomer 8"
     repeat_region   1359..1529
                     /note="alpha satellite monomer 9"
     repeat_region   1530..1700
                     /note="alpha satellite monomer 10"
     repeat_region   1701..1870
                     /note="alpha satellite monomer 11"
     repeat_region   1871..2041
                     /note="alpha satellite monomer 12"
     repeat_region   2042..2208
                     /note="alpha satellite monomer 13"
     repeat_region   2209..2375
                     /note="alpha satellite monomer 14"
     repeat_region   2376..2541
                     /note="alpha satellite monomer 15"
     repeat_region   2542..2712
                     /note="alpha satellite monomer 16"

  Query Match             100.0%;  Score 80;  DB 766;  Length 2712;
  Best Local Similarity   100.0%;  
  Matches   80;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGTAGTAAAGGAAATAACTTCCTATAAAAAGAAGACAGAAGCTTTCTCAGAAAATTCTTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2547 CGTAGTAAAGGAAATAACTTCCTATAAAAAGAAGACAGAAGCTTTCTCAGAAAATTCTTT 2606

Qy         61 GGGATGATTGAGTTGAACTC 80
              ||||||||||||||||||||
Db       2607 GGGATGATTGAGTTGAACTC 2626

RESULT 1 – SEQ ID NO.: 16
HUMSAT17A
LOCUS       HUMSAT17A               2712 bp    DNA     linear   PRI 03-AUG-1993
DEFINITION  Human alpha satellite from the centromeric region DNA with 16
            monomer tandem repeats.
ACCESSION   M13882
VERSION     M13882.1
KEYWORDS    centromere; satellite repeat.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 2712)
  AUTHORS   Waye,J.S. and Willard,H.F.
  TITLE     Structure, organization, and sequence of alpha satellite DNA from
            human chromosome 17: evidence for evolution by unequal
            crossing-over and an ancestral pentamer repeat shared with the
            human X chromosome
  JOURNAL   Mol. Cell. Biol. 6 (9), 3156-3165 (1986)
   PUBMED   3785225
COMMENT     Original source text: Human DNA, (library of K.E. Davies), clone
            p17H8.
FEATURES             Location/Qualifiers
     source          1..2712
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
     repeat_region   1..166
                     /note="alpha satellite monomer 1"
     repeat_region   167..337
                     /note="alpha satellite monomer 2"
     repeat_region   338..508
                     /note="alpha satellite monomer 3"
     repeat_region   509..675
                     /note="alpha satellite monomer 4"
     repeat_region   676..850
                     /note="alpha satellite monomer 5"
     repeat_region   851..1016
                     /note="alpha satellite monomer 6"
     repeat_region   1017..1187
                     /note="alpha satellite monomer 7"
     repeat_region   1188..1358
                     /note="alpha satellite monomer 8"
     repeat_region   1359..1529
                     /note="alpha satellite monomer 9"
     repeat_region   1530..1700
                     /note="alpha satellite monomer 10"
     repeat_region   1701..1870
                     /note="alpha satellite monomer 11"
     repeat_region   1871..2041
                     /note="alpha satellite monomer 12"
     repeat_region   2042..2208
                     /note="alpha satellite monomer 13"
     repeat_region   2209..2375
                     /note="alpha satellite monomer 14"
     repeat_region   2376..2541
                     /note="alpha satellite monomer 15"
     repeat_region   2542..2712
                     /note="alpha satellite monomer 16"

  Query Match             98.7%;  Score 78;  DB 766;  Length 2712;
  Best Local Similarity   100.0%;  
  Matches   78;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACAGAGCTGAGCATTCCTTGCGATGTAGCAGTTTAGAAACACACTTTCTGCAGAATCTGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2627 ACAGAGCTGAGCATTCCTTGCGATGTAGCAGTTTAGAAACACACTTTCTGCAGAATCTGC 2686

Qy         61 AATTGCATATTTGGACCT 78
              ||||||||||||||||||
Db       2687 AATTGCATATTTGGACCT 2704

CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
 

EXAMINER SEARCH NOTES

29 JUL 2022 -  ECW

Databases searched: All available via PE2E SEARCH 
CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)
Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 
Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Search Report and Written Opinion in PCT/ep2015/053555
 
Planned Search 

Search terms:

All Inventor(s) e.g. Farrell M?/au 
(Alphoid or Alpha) satellite DNA or probe$2 or Oligoprobe$2 or Oligonucleotide$
System$2 or kit$2 
Chromosome 17 or Chromosome-17 or Centromere or Centromere -17 or Centromere 17 or Cen 17 or Cen-17
in situ hybridization 
HER2 or ERB2 or HER-2 or ERB-2
STIC search SEQ ID NOs.: 3-16

►	See the Examiner’s PE2E SEARCH and  STNext  search notes/strategy in IFW